
	
		I
		111th CONGRESS
		1st Session
		H. R. 1374
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2009
			Mr. Chandler
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent the abuse and exploitation of older
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Abuse Prevention
			 Act.
		2.FindingsCongress finds the following:
			(1)The number of older Americans who are
			 abused, neglected, or exploited is increasing, and a large percentage of elder
			 abuse cases are not reported to Federal and State law enforcement
			 authorities.
			(2)The number of Americans aged 65 and older
			 is projected to increase exponentially in the coming years, and many of these
			 valued citizens will begin to constitute a vulnerable population at increased
			 risk of abuse and exploitation in domestic and community-based settings.
			(3)The projected increase in the number of
			 Americans aged 65 and over is expected to result in a corresponding increase in
			 the number of cases of elder abuse, which suggests an urgent need for
			 comprehensive consideration of means by which such abuse can be prevented,
			 reported, and prosecuted by Federal and State authorities.
			(4)Violent, physical, and sexual assaults upon
			 older Americans are particularly abhorrent and should be prosecuted vigorously
			 by Federal and State law enforcement authorities. Such acts should be deterred
			 by appropriate penalties including enhanced penalties and the elimination of
			 parole for individuals convicted of violent sexual offenses against the
			 elderly.
			3.No
			 parole for sexual offenses committed against the elderly or for sexually
			 violent predators
			(a)In
			 GeneralFor each fiscal year
			 after the expiration of the period specified in
			 subsection (b)(1) in which a State
			 receives funds for a program referred to in
			 subsection (b)(2), the State shall have
			 in effect throughout the State laws and policies that prohibit parole for any
			 individual who is—
				(1)convicted of a criminal sexual offense
			 against a victim who is elderly, which shall include any such offense under
			 State law for conduct that would constitute an offense under chapter 109A of
			 title 18, United States Code, had the conduct occurred in the special maritime
			 and territorial jurisdiction of the United States or in a Federal prison;
			 or
				(2)a
			 sexually violent predator.
				(b)Compliance and
			 Ineligibility
				(1)Compliance
			 dateEach State shall have not more than 3 years from the date of
			 enactment of this Act to comply with
			 subsection (a), except that—
					(A)the Attorney
			 General may grant an additional 2 years to a State that is making good faith
			 efforts to comply with such subsection; and
					(B)the Attorney General shall waive the
			 requirements of
			 subsection (a) if compliance with such
			 subsection by a State would be unconstitutional under the constitution of such
			 State.
					(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 comply with
			 subsection (a) shall not receive 10 percent
			 of the funds that would otherwise be allocated for that fiscal year to the
			 State under subpart 1 of part E of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the
			 Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the
			 Local Government Law Enforcement Block Grants Program, the Edward Byrne
			 Memorial Justice Assistance Grant Program, or otherwise.
				(c)ReallocationAmounts not allocated under a program
			 referred to in
			 subsection (b)(2) to a State for failure
			 to fully comply with
			 subsection (a) shall be reallocated under
			 that program to States that have not failed to comply with such
			 subsection.
			(d)DefinitionFor
			 the purposes of this section, the term sexually violent predator
			 means a person who has been convicted of a sexually violent offense and who
			 suffers from a mental abnormality or personality disorder that makes the person
			 likely to engage in predatory sexually violent offenses.
			4.Amendment to the
			 Federal sentencing guidelines
			(a)Request for
			 immediate consideration by the united states sentencing
			 commissionPursuant to its
			 authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission is
			 requested to—
				(1)promptly review the sentencing guidelines
			 applicable to sexual offenses committed against the elderly;
				(2)expeditiously consider the promulgation of
			 new sentencing guidelines or amendments to existing sentencing guidelines to
			 provide an enhancement for such offenses; and
				(3)submit to Congress an explanation of
			 actions taken by the Sentencing Commission pursuant to paragraph (2) and any
			 additional policy recommendations the Sentencing Commission may have for
			 combating offenses described in paragraph (1).
				(b)Considerations
			 in reviewIn carrying out
			 this section, the Sentencing Commission is requested to—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect the serious nature of such offenses and the need for
			 aggressive and appropriate law enforcement action to prevent such
			 offenses;
				(2)assure reasonable consistency with other
			 relevant directives and with other guidelines;
				(3)account for any aggravating or mitigating
			 circumstances that might justify exceptions, including circumstances for which
			 the sentencing guidelines currently provide sentencing enhancements;
				(4)make any necessary conforming changes to
			 the sentencing guidelines; and
				(5)assure that the guidelines adequately meet
			 the purposes of sentencing as set forth in section 3553(a)(2) of title 18,
			 United States Code.
				(c)Emergency
			 authority and deadline for commission actionThe United States Sentencing Commission is
			 requested to promulgate the guidelines or amendments provided for under this
			 section as soon as practicable, and in any event not later than the 180 days
			 after the date of enactment of this Act, in accordance with the procedures sent
			 forth in section 21(a) of the Sentencing Reform Act of 1987, as though the
			 authority under that Act had not expired.
			
